     Case 1:20-cv-00478-DAD-EPG Document 69 Filed 09/13/21 Page 1 of 2


 1
 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                                     EASTERN DISTRICT OF CALIFORNIA
 7

 8
     JOSHUA BLAND,                                      Case No. 1:20-cv-00478-DAD-EPG (PC)
 9
                        Plaintiff,                      ORDER GRANTING DEFENDANTS’ FIRST
10                                                      MOTION TO MODIFY THE SCHEDULING
     v.                                                 ORDER
11
     ROBERT RODRIGUEZ, et al.,
12                                                      (ECF No. 68)
                        Defendants.
13

14          On September 10, 2021, Defendants filed their first motion to modify the scheduling

15   order. (ECF No. 68). “The grounds for this motion are that Plaintiff has completely failed to

16   comply with orders to provide initial disclosures, and has more recently completely failed to

17   comply with the Court’s order to exchange documents demonstrating his efforts to exhaust

18   administrative remedies. Defendants have nonetheless diligently defended this case, served

19   written discovery Bland, and are awaiting Bland’s responses. Defendants believe that there is a

20   viable exhaustion-related defense. But, additional time is necessary to complete discovery before

21   filing an exhaustion motion, or any further dispositive motion.” (Id. at 2).

22          The Court finds good cause to grant Defendant’s motion. The scheduling order is modified

23   as follows:

24   Event                                      Deadline/Date
25   Exhaustion Motions                         December 9, 2021

26    Motions to Compel                         January 13, 2022
      Report re: Settlement Conference          March 3, 2022
27
      Non-expert Discovery                      April 14, 2022
28

                                                     -1-
     Case 1:20-cv-00478-DAD-EPG Document 69 Filed 09/13/21 Page 2 of 2


 1   Dispositive motions                     May 19, 2022
 2
           All other terms and conditions of the Scheduling Order remain in full force and effect.
 3
 4   IT IS SO ORDERED.

 5
        Dated:   September 13, 2021                         /s/
 6                                                   UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-
